Mr. Chief Justice Shepard
delivered the opinion of the Court:
1. Nothing can be plainer than that the provision of the appropriation act requiring the Postmaster General to award the bids for the authorized canceling machines on the “basis of cheapness and efficiency” involved the exercise of his discretion. The machines were intended for constant and arduous use in the postoffices of the country; and cheapness did not depend so much upon mere cost price of a machine as upon its efficiency, of which strength, capacity, and durability are important elements. An examination was ordered of the several elements of the required basis through a committee of practical experts familiar with the needs and uses of the service. This committee caused complete tests to be made by expert machinists, and noted the results. The report submitted by the committee comprised about sixty pages of closely printed matter, containing an analysis of the several bids, the explanations of bidders, the proceedings and notes of the mechanical experts, as well as the conclusions of the unanimous committee. As the result of their conclusions, they recommended the acceptance of certain bids as *507•demanded on the basis of cheapness and efficiency. The Postmaster General, upon consideration of the facts set out in the report, adopted it and made the awards recommended.
The argument does not deny that the determination involved ■a certain amount of discretion, but the contention is that the report plainly shows upon its face that the award was not made on the basis of cheapness and efficiency. An elaborate argument is founded on these alleged patent errors in the awards.
There is no occasion to follow this argument. The determi-nation of the Postmaster General involved the ascertainment of facts and the exercise of discretion; his was not a mere or plain ministerial duty. It is only where a plain or ministerial duty is imposed by law, and rights are involved therein, that the ■action of an executive officer can be compelled by mandamus, or restrained by injunction, both writs being somewhat correlative to each other. Having discretion, it is immaterial whether it was rightly exercised or not; his action is not the subject of judicial review. United States ex rel. Riverside Oil Co. v. Hitchcock, 190 U. S. 316-324, 47 L. ed. 1074-1078, 23 Sup. Ct. Rep. 698; United States ex rel. Ness v. Fisher, 223 U. S. 683-693, 56 L. ed. 610-613, 32 Sup. Ct. Rep. 356. In the first of those cases (quoted with approval in the latter) it was -said: “Whether he decided right or wrong is not the question. Having jurisdiction to decide at all, he had necessarily jurisdiction, and it was his duty to decide as he thought the law was, and the courts have no power whatever under those circumstances to review his determination by mandamus or injunc-tion.”
2. Several important questions have been raised and discussed in this case. (1) Whether the plaintiff as a taxpayer, without showing any special interest, can maintain this suit. (2) Whether the United States is the real party in interest. (3) Whether the successful bidders, whose awards are sought to be annulled, are necessary parties ?
Having determined the case against the plaintiff on its merits; these questions are not necessary to be decided, but on account -of its growing importance in this jurisdiction, where the direct*508ing operations of the government are superintended and carried on, we shall also pass upon the first one above stated.
The plaintiff, a disappointed bidder in this competition,, seeks, under the guise of a taxpayer of the United States, to-annul the successful bids on the ground that an unlawful excessive expense will be incurred thereby, to its detriment. As a corporation it pays the corporation income or excise tax imposed by the act of 1909, and is called upon to pay increased charges, which it denominates a tax, upon such imported goods as it may consume. Is this a sufficient interest to authorize its maintenance of the suit ? We think not. True, it has been held that a property taxpayer of a county may maintain a bill to prevent, an illegal disposition of the moneys of the county, by the county authorities, or the illegal creation of a debt which the taxpayers will be compelled with certainty to pay through increased taxation upon their tangible property. Crampton v. Zabriskie,. 101 U. S. 601-609, 25 L. ed. 1070, 1071.
The ground of the doctrine as applied to municipal corporations is thus stated: “The right has been recognized by the State courts in numerous cases; and from the nature of the powers exercised by municipal corporations, the great danger-of their abuse, and the necessity of prompt action to prevent irremediable injuries, it would seem eminently proper for courts of equity to interfere upon the application of the taxpayers of a county to prevent the consummation of a wrong, when the officers of those corporations assume, in excess of their powers, to create burdens upon property holders. Certainly, in the absence of legislation restricting the right to interfere in such cases to public officers of the State or county, -there would seem to be no substantial reason why a bill by one on behalf of' individual taxpayers should not be entertained to prevent the misuse of corporate powers.” See also Roberts v. Bradfield,. 12 App. D. C. 453-460, s. c. 175 U. S. 291, 44 L. ed. 168, 20-Sup. Ct. Rep. 121.
Municipal corporations are convenient agencies of government for purposes of local administration, which include special’ powers of local taxation; their powers are limited by law, and *509their officers are in the nature of trustees for the people of the community upon which they are imposed. It is on account of these special conditions that the right of action of taxpayers, on behalf of themselves and the mass of others, has been maintained to restrain an illegal action that, unless prevented, would work irreparable injury to the community. And in such cases the tendency of the State cases is to require a showing of some specific injury. Miller v. Grandy, 13 Mich. 540—550; Roosevelt v. Draper, 23 N. Y. 318-323; Cicero Dumber Co. v. Cicero, 176 Ill. 9-29, 42 L.R.A. 696, 68 Am. St. Rep. 155, 51 N. E. 758. But a very different question of public policy is presented when a taxpayer, as such,- undertakes to interfere with the action of an executive department of the State or the Federal government, blocking its actions, and seriously interfering with its orderly and regular administration. There must then be some special right of person or property shown that is not common to all members of the community, to warrant the action. Jones v. Reed, 3 Wash. 57—64, 27 Pac. 1067; State ex rel. Taylor v. Lord, 28 Or. 498—527, 31 L.R.A. 473, 43 Pac. 471; Peeples v. Byrd, 98 Ga. 688—695, 25 S. C. 677.
The same view has been strongly intimated by the Supreme Court of the United States in a recent case. Wilson v. Shaw, 204 U. S. 24-31, 51 L. ed. 351-355, 27 Sup. Ct. Rep. 233. This was a suit to restrain the payment by the United .States Treasurer of the cost of the acquisition of the property rights in the Panama canal, which was under construction. On account, doubtless, of the importance of the question involved in the power to construct the canal, the court passed by the objections to the bill on other grounds. In doing so, however, this significant language was used: “For the courts to interfere, and, at the instance of a citizen who does not disclose the amount of his interest, stay the work of construction by stopping the payment of money from the Treasury of the United States therefor, would be an exercise of judicial power which, to say the least, is novel and extraordinary. Many objections may be raised to the bill. Among them are these: Does plaintiff show sufficient pecuniary interest in the subject-matter? Is not the *510suit really one against the government, which has not consented to be sued ? Is it any more than an appeal to the courts for the exercise of governmental powers which belong exclusively to Congress? We do not stop to consider those or kindred objections ; yet passing them in silence must not be taken as even an implied ruling against their efficiency. We prefer to rest our decision on the general scope of the bill.”
Without passing upon the other questions suggested, our conclusion is that the bill was rightly dismissed, both on the merits, and on the want of interest in the plaintiff to bring the suit.
The decree is affirmed with costs.